Case 1:18-CV-02427-RB.] Document 50-1 Filed 01/09/19 USDC Colorado Page 1 Of 1
1/9/2019 Gmail - Denied Ru|e 26(f) conference

M (_`7 ma ll Matthew Buck <matthew.buck@gmail.com>

Denied Rule 26(f) conference

Bora Song <borasong@|ive.com> Wed, Jan 9, 2019 at 11 :29 AM
To: Matthew Buck <matthew.buck@gmail.com>

|’m sorry you’re so upset about an incident like this. lt’s a new year. You should really live life and be happy.

l hope you put this much time energy and effort into cases that help your clients.

Until Court responds, please do not contact me about any matter. They will all be rejected by all defendants.

Any mail you send to my address will be received by me, unfortunately, as my mom is currently busy and out of town.
[Quoted text hidden]

https://mai|.goog|e.oom/mail/u/O?ik=c2dfa316ef&view=pt&search=a|l&perrnmsgid=msg-f%3A1622208476931409055&simpl=msg-f%3A162220847693... 1/1

